Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 1 of 12 PagelD 20

EXHIBIT A
Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 2 of 12 PagelD 21
JOHN R DEATHERAGE Jr| Report # 1572-6491-69 for 08/19/19

Record of requests for your credit history we make your credit history available to your current and prospective
creditors and employers as allowed by law. Experian may list these inquiries for up to two years.

Inquiries shared with others

This section lists companies that have requested your credit information as a result of an action you took, such as applying for credit
or financing or as a result of a collection. These inquiries are shared with companies that receive your credit history. Examples of
inquiries shared with others include: a real estate loan, a home mortgage loan, an auto loan, an application for credit.

(CPERFORMANT FINANCIAL CORP 333 N CANYON PKWY LIVERMORE CA 94551 (541) 955 7800 Date 02/26/18 Reason
nspecified. This inquiry is scheduled to continue on record until Mar 2020.

inquiries shared only with you These inquiries DO NOT affect your credit score and are not seen by anyone but you,
except: (1) insurance companies may be able to see other insurance company inquiries; and (2) inquiries by debt
settlement companies you haveauthorized to access your report, may be shared with your current creditors.

You may not have initiated the following inquiries, so you may not recognize each source. We report these requests to you only as a
record of activities, andwe do not include any of these requests on credit reports to others. We offer credit information about you to
those with a permissible purpose, such as: other creditors who want to offer you preapproved credit, an employer who wishes to
extend an offer of employment, a potential investor in assessing the risk of a current obligation, Experian Consumer Assistance to
process a report for you, your current creditors to monitor your accounts (date listed may reflect only the most recent request), an
end user to complete your mortgage loan application, insurance underwriting (auto or home).

See.

wae MLE A

ND7TA7QADAAG
_ Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 3 of 12 PagelD 22

EXHIBIT B
Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 4 of 12 PagelD 23

John Deatherage

706 Palmer St.

Orlando, FL. 32801

Experian 9/26/19

PO Box 9701
Allen, TX 75013

Certified Mail# o\G@ ~ZSkO 0000 2990 Joug

RE: Performant Financial Corp

To Whom It May Concern:

I reviewed a copy of my credit report and Performant Financial Corp ran an unauthorized credit inquiry
on me on February 26, 2018.

I never authorized such action and this constitutes a violation of my rights under the Fair Credit
Reporting Act §604 as well as a violation of my rights to privacy. I hereby demand that you delete this
inquiry it was unauthorized. This is a violation of the FCRA, to report it.

I am requesting an updated copy of my credit report, which should be sent to the address listed below.
According to the provisions of § 612 [15 USC § 1681j], there should be no charge for this report.

If you have any questions or need additional information, please contact me at address listed above.

Thank you.

Sincerely,
4 fe rl
jig

‘fy

Johin Deatherage
ra

Enclosures : Copy of SS card, copy of FL drivers license, copy of Inquiry
Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 5 of 12 PagelD 24

EXHIBIT C
1/26/2020 Case 6:20-cv-00156-CEM-GJK DOCUWSRS7oi®1 USPBGaHigSE¢2s Page 6 of 12 PagelD 25

 

 

= ® FAQ
USPS Tracking .?
Track Another Package +
Tracking Number: 70163560000020961648 Remove x
Your item was delivered at 11:01 am on October 5, 2019 in ALLEN, TX 75013.
Y Delivered
October 5, 2019 at 11:01 am o
Delivered 2.
ALLEN, TX 75013 ©
2
Tracking History 4
Vv

Product Information

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70163560000020961648 1
Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 7 of 12 PagelD 26

EXHIBIT D_
‘Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 8 of 12 PagelD 27

John Deatherage
706 Palmer St.
Orlando, FL. 32801
EXperian
PO Box 9701 11/14/19
Allen, TX 75013
Registered Mail # RE BIG 06S Q& VS
RE: Performant Financial Corp.
Second Attempt to Investigate an Unauthorized Inquiry
To Whom It May Concern:
I reviewed a copy of my credit report and Performant Financial Corp. ran an unauthorized credit
inquiry on me on February 26, 2018. This is my second attempt to dispute this Inquiry. The first
attempt received no response which is a violation of FRCA.
| never authorized such action and this constitutes a violation of my rights under the Fair Credit
Reporting Act §604 as well as a violation of my rights to privacy. I hereby demand that you delete this

inquiry it was unauthorized. This is a violation of the FCRA, to report it.

I am requesting an updated copy of my credit report, which should be sent to the address listed below.
According to the provisions of § 612 [15 USC § 1681j], there should be no charge for this report.

If you have any questions or need additional information, please contact me at address listed above.

Thank you.

Sincerely,

John Deatherage

Enclosures : Copy of SS card, copy of FL drivers license, copy of Inquiry
Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 9 of 12 PagelD 28

f

EXHIBIT E
1/26/2020C ase 6:20-cv-00156-CEM-GJK Docurvspstcdmé - UstedQadgOReSiitsPage 10 of 12 PagelD 29

 

; 2 ® FAQs >
USPS Tracking
Track Another Package +
Tracking Number: RE276055282US Remove x
Your item was delivered at 1:12 pm on November 23, 2019 in ALLEN, TX 75013.
Y Delivered
November 23, 2019 at 1:12 pm o
Delivered &
ALLEN, TX 75013 5
~
Tracking History Vv
aN

 

Product Information

 

Postal Product: Features:
First-Class Mail® Registered Mail™
See Less A

Can’t find what you're looking for?

Go to our FAQs section to find answers to your tracking questions.

htps://tools,usps.com/go/TrackConfirmAction?qtc_tLabels1=RE276055282US 12
Case 6:20-cv-00156-CEM-GJK Document 1-1 Filed 01/30/20 Page 11 of 12 PagelD 30

EXHIBIT F
Case 6:20-cv-00156-CEM-GJK Document1-1 Filed 01/30/20 Page 12 of 12 PagelD 31
' JOHN R DEATHERAGE |Report # 3728-2867-16 for 12/09/19

 

Record of requests for your credit history We make your credit history available to your current and prospective

creditors and employers as allowed by law. Experian may list these inquiries for up to two years.

inquiries shared with others

This section lists companies that have requested your credit information as a result of an action you took, such as applying for credit
or financing or as a result of a collection. These inquiries are shared with companies that receive your credit history. Examples of
inquiries shared with others include: a real estate loan, a home mortgage loan, an auto loan, an application for credit.

PERFORMANT FINANCIAL CORP 333 N CANYON PKW’' LIVERMORE CA 94551 (541) 955 7800 Date 08/28/19 Reason
Unspecified. This inquiry is scheduled to continue on record until Sep 2021.

PERFORMANT FINANCIAL CORP No phone # available Date 02/26/18 Reason Unspecified. This inquiry is scheduled to
continue on record until Mar 2020. :

02771917229 page 8 of 12
